Citation Nr: 1829473	
Decision Date: 06/11/18    Archive Date: 06/27/18

DOCKET NO.  14-34 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a psychiatric disorder other than PTSD, to include depression, to include as secondary to his claimed bilateral knee disorders or his service-connected gastroesophageal reflux disease.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1985 to October 1992, with active duty for training (ACDUTRA) from June 1980 to February 1981 and unverified ACDUTRA for periods of time between February 1981 and June 1985 while he was in the U.S. Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned in January 2018.  The Board has recharacterized the claim for service connection for depression to include any acquired psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The service connection issues for the bilateral knees were initially characterized as being claims requiring new and material evidence to reopen; however, for the following reasons, the Boards finds that the prior decisions were not final and new and material evidence is not required.

The AOJ denied service connection for the Veteran's left and right knee disabilities in an April 2005 rating decision.  The Veteran did not submit any additional evidence or notice of disagreement within one year of that letter.  However, additional service treatment records were associated with the file in March 2013, including a physical profile board proceeding record indicating that the Veteran had bruised his knee caps in July 1984.  This evidence received subsequent to the April 2005 rating decision relates to his right and left knee disorder claims.  Accordingly, the Board will reconsider the claims denied in the April 2005 rating decision.  See 38 C.F.R. § 3.156(c).

The issues of entitlement to service connection for a bilateral knee disorder, depression, a right shoulder disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for high blood pressure has been raised by the record in an October 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

In his January 2018 Board hearing, the Veteran withdrew his claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal concerning entitlement to service connection for PTSD.  38 U.S.C. § 7105 (2012); 38 C.F.R. §20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (a).  In his January 2018 Board hearing, the Veteran's representative unambiguously withdrew his claim of entitlement to service connection for PTSD.  Therefore, a "case or controversy" with respect to the issue articulated above does not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Accordingly, this matter is dismissed.

ORDER

The claim of entitlement to service connection for PTSD is dismissed


REMAND

As an initial matter, the Board notes that the dates of the Veteran's military service need to be clarified.  In his January 2018 Board hearing, the Veteran stated that he had periods of ACDUTRA between February 1981 and June 1985, and further stated that he injured his injured his right knee during a parachute accident occurring during a period of ACDUTRA in 1983.  The available service records document that in May 1983, the Veteran was placed on a temporary limited assignment profile due to a fractured right knee cap that was treated at the Letterman Army Medical Center.  In July 1984, the Veteran's service records also document that the Veteran was placed on a temporary limited assignment profile due to bilateral bruised knee caps and again treated at the Letterman Army Medical Center.  The Veteran's claims file includes a DD 214 documenting the Veteran's active duty service from June 1985 to October 1992, and a DD 214 documenting ACDUTRA from June 1980 to February 1981.  

The dates of the Veteran's military service are important to determining the Veteran's military status when he was treated for knee injuries in 1983 and 1984.  The Board notes that the RO previously attempted to verify the Veteran's periods of service with the Army in February 2005, but specifically only requested that the Army verify the Veteran's service for the periods from June 1980 to February 1981 and June 1985 to October 1992.  As such, the Board finds that additional efforts are necessary in order to clarify the dates of the Veteran's periods of active duty, active duty for training, and inactive duty training during his service in the Army Reserves.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department.  VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).

Additionally, as noted above, the Veteran's service records indicate he received treatment at the Letterman Army Medical Center for knee injuries occurring in 1983 and 1984.  However, while the Physical Profile Board Proceedings referencing the Veteran's treatment for those injuries are of record, the actual treatment records from the Letterman Army Medical Center do not appear to have been associated with the claims file.  Additionally, there is no formal finding of unavailability for these service treatment records with notice to the Veteran in the file, to include notice informing the Veteran that when service treatment records are lost or missing, he can submit "alternative" sources in place of his missing service treatment records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Consequently, VA has not fulfilled its duty to assist in this case and a remand is necessary in order to attempt to obtain the missing service treatment records identified by the Veteran.  

Moreover, in his January 2018 Board hearing, the Veteran's representative indicated that the Veteran's claims file was incomplete, as there were no VA records from the 1980's associated with the file.  The Veteran's representative further indicated that the Veteran would be visiting his doctor to get his shoulder re-evaluated, noting that he was currently experiencing symptoms related to his claimed right shoulder disability, including tingling of the hands.  Additionally, the Veteran's representative indicated that he was going to attempt to obtain a disability benefits questionnaire from the Veteran's doctor with respect to his claimed psychiatric disorder.  Those records have not yet been associated with the claims file.  Thus, it appears there are outstanding private and VA treatment records, and a remand is necessary in order to obtain those records and any other outstanding private or VA treatment records.  

With respect to the Veteran's claimed right and left knee disorders, the Veteran underwent an October 2013 VA contract examination for knee and lower leg conditions, in which the examiner ultimately opined that it was less likely than not that the Veteran's current right and left knee disorders were incurred in or caused by service.  However, the examiner characterized the Veteran's documented January 1981 left patella fracture as a left knee strain in his examination and opinion, and it is unclear whether the examiner simply misread the records in question or whether the examiner believes the Veteran's January 1981 diagnosis was in error, and if so, it is unclear how the examiner came to that conclusion.  Furthermore, while the examiner noted a diagnosis of bilateral chondromalacia with a date of diagnosis of 1981, the examiner does not address whether the Veteran's bilateral chondromalacia could have been related to his current knee disorders when providing his etiology opinions.  

With respect to the Veteran's claimed psychiatric disorder, the Veteran underwent an October 2013 VA contract examination for psychiatric conditions, in which the examiner ultimately opined that it was less likely than not that the Veteran's depression was the result of the Veteran's bilateral knee conditions.  In support of that opinion, the examiner noted in part that the Veteran experienced symptoms of depression during childhood, including feelings of helplessness and low self-esteem.  However, the Board notes that no psychiatric condition or abnormality was noted upon the Veteran's entry into service.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012).  To meet the clear and unmistakable standard to rebut the presumption of soundness, the evidence must go well beyond the speculation of medical professionals.  None of the evidence of record meets this high evidentiary standard.  As such, the presumption of soundness has not been rebutted, and it appears that the October 2013 examiner's psychiatric opinion is based at least in part on an inaccurate factual premise.  Second, the October 2013 opinion does not address aggravation with respect to secondary service connection.  An opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).  Also, at the January 2018 Board hearing, the Veteran's representative requested that his depression be considered as secondary to his service-connected gastroesophageal reflux disease (GERD).  The Board is required to consider all theories of entitlement reasonably raised by the record.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (the Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence).

Therefore, to address the above deficiencies, the Board finds that new VA opinions are necessary to address the etiology of the Veteran's bilateral knee disorders and psychiatric disorder.  See Barr v. Nicholson, 21Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the issues being remanded and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:


1.  Contact the service department, or other appropriate records repository as appropriate, and request verification of the dates of the Veteran's service in the U.S. Army and Army Reserve, including his periods of active duty, active duty for training, and inactive duty training, as well as any additional medical and service personnel records in its possession.  Efforts to obtain this information should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159 (c)(2).  In particular, it is critical to determine if the Veteran had active duty service, or ACDUTRA or INACDUTRA service, in 1983 and 1984.

2.  Obtain any and all outstanding VA treatment records from the Oklahoma City and Phoenix VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

3.  After securing the necessary releases, attempt to obtain any outstanding private treatment records identified by the Veteran.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can attempt to obtain those records on his own behalf.

4.  Attempt to obtain any of the Veteran's missing service treatment records.  In particular, attempt to request the outstanding service treatment records from the Veteran's reserve unit and directly from the Letterman Army Medical Center, and if such facility is no longer active, then attempt to request the outstanding hospital treatment records directly from whatever facility now maintains the Letterman Army Medical Center's records.  If any identified treatment records cannot be obtained and further attempts would be futile, the RO must make a formal finding of unavailability as to those service treatment records.

5.  Schedule the Veteran for a new VA examination by an examiner who has not previously examined the Veteran to obtain an opinion addressing his service connection claim for a bilateral knee disability. 

The selected examiner must review the claims file and state whether the Veteran has a right or left knee disability that is at least as likely as not (50 percent or greater probability) the result of disease or injury in service.

The examiner must address the Veteran's reported knee symptoms and injuries documented in his service records.  The examiner must specifically address the knee injuries documented in the Veteran's service records from 1983 and 1984.

The examination report must include a complete rationale for all opinions provided.

6.  Then, schedule the Veteran for a VA examination by a psychiatrist or a psychologist who has not previously examined the Veteran.  

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of depression or any other psychiatric disorder.  The examiner must clearly identify each psychiatric disorder found at any time during the course of the appeal (to include depression, anxiety, or insomnia).

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of depression, or any other psychiatric diagnosis, the examiner must explain why the diagnoses of depression, or any other psychiatric diagnoses (such as depression, anxiety, or insomnia), reflected in the record during the course of the appeal, are not valid diagnoses.  

The examiner must opine as to whether any currently diagnosed psychiatric disorder is at least as likely as not (a 50 percent or greater probability) the result of disease or injury in service.  If not, then the examiner must opine as to whether the diagnosed psychiatric disorder is at least as likely as not either proximately due to, or aggravated by, his service-connected GERD.  IF the Veteran's claimed left or right knee disorders are determined to have been at least as likely as not the result of disease or injury in service, THEN the examiner must also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is proximately due to, or aggravated by, the Veteran's service-connected left or right knee disorders.

The opinions must address both causation and aggravation in the context of secondary service connection to be deemed adequate.  The examiner is advised aggravation means an increase in the severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinions provided.

7.  Then, the AOJ should review the claims file and readjudicate the Veteran's claims, to include entitlement to a TDIU.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


